Name: Commission Regulation (EEC) No 1934/81 of 13 July 1981 re-establishing the levying of customs duties on equipment for parlour, table and funfair games for adults or children, falling within heading No 97.04 and originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 81 Official Journal of the European Communities No L 191 / 13 COMMISSION REGULATION (EEC) No 1934/81 of 13 July 1981 re-establishing the levying of customs duties on equipment for parlour, table and funfair games for adults or children, falling within heading No 97.04 and originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply these products into Ireland, originating in Singapore reached, as provided for in Article 1 1 , this ceiling ; whereas that Member State has applied to the products in question the system of deposits on the duties of the part in excess thereof ; whereas the deposit is justified and customs duties in respect of the products in question must therefore be re-established at Community level against Singapore, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 17 July 1981 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80, shall be re-established on imports into the Community of the following products origi ­ nating in Singapore : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multian ­ nual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 1 (2) thereof, Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2 ), Whereas, in pursuance of Articles 1 and 9 of Regula ­ tion (EEC) No 3322/80 suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 1 1 of that Regula ­ tion , when the quantity of a single consignment imported into one Member State is such that the Community ceiling might be exceeded in that Member State, in view of the previous charges which it has made, that State shall be authorized to apply to the product in question , originating in the beneficiary country or territory, a system of deposits on the duties of that part of the consignment in excess of the Community ceiling ; whereas , if the deposit is justi ­ fied, the Commission shall , be means of a Regulation , re-establish the levying of customs duties at Commu ­ nity level , the duties paid in deposit not being repay ­ able for that part of the consignment in excess of the Community ceiling in the Member State concerned ; CCT heading Description No 97.04 Equipment for parlour, table and funfair games for adults or children (including billiard tables and pin-tables and table ­ tennis requisites) 2. Where there are any of the goods listed in para ­ graph 1 , originating in Singapore, the system of deposits applied in Ireland, in conformity with the provisions of Article 1 1 of the abovementioned Regu ­ lation, is justified and duties paid in deposit shall not be repayable for that part of the consignment in excess of the Community ceiling in the Member State concerned . Article 2 Whereas, in the case of equipment for parlour, table and funfair games for adults or children , falling within heading No 97.04, the individual ceiling was fixed at 2 535 000 ECU ; whereas, on 3 July 1981 , imports of (!) OJ No L 354, 29 . 12 . 1980 , p . 114 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.O OJ No L 345, 20 . 12. 1980, p . 1 . No L 191 / 14 Official Journal of the European Communities 14. 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Commission Karl-Heinz NARJES Member of the Commission